DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., (International Publication Number: WO 2017/011079 A1),  in view of Yasukawa et al., (Pub. No.: US 2017/0347394 A1).

Regarding Claim 1,	 (Original) Patel discloses a method for sidelink of a wireless communication system, the method comprising: (Patel, [0002], [0005] wireless communication and more specifically to low latency and device-to-device communication which is sidelink communication.  Figs. 1 and 2 disclose a wireless communication system, [0058] creating sidelinks among UEs for D2D communication Fig. 1, [0051] D2D communication, [0054] wireless communication links 126, which are referred to as sidelinks, Fig. 2, [0064] sidelink 210, Fig. 4, [0079] sidelink configured for low latency operation)
obtaining, by a first User Equipment (UE), synchronization for the sidelink; (Patel, [0011] instruction for receiving synchronization or discovery signal, [0066] synchronization process, paragraph [0097] synchronization)
Patel is not explicit about following:
configuring, by the first UE, transmit (TX) data to be transmitted to a second UE through the sidelink;
setting, by the first UE, a length of a feedback signal for the TX data based on the TX data and transmitting, by the first UE, control information related to the length of the feedback signal to the second UE, wherein the feedback signal is Acknowledgement (ACK) signal and/or a Negative ACK (NACK) signal for the TX data; and
transmitting, by the first UE, the TX data to the second UE through the sidelink.

 configuring, by the first UE, transmit (TX) data to be transmitted to a second UE through the sidelink; (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, second UE UE2)
setting, by the first UE, a length of a feedback signal for the TX data based on the TX data and transmitting, by the first UE, control information related to the length of the feedback signal to the second UE, wherein the feedback signal is Acknowledgement (ACK) signal and/or a Negative ACK (NACK) signal for the TX data; and (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, second UE UE2, Yasukawa discloses about feedback/feedback signal, ACK/NACK through various passages and figures and describes extensively. Fig. 4, [0071]-[0077] illustrates mapping of feedback SCI, Fig. 5, paragraph [0079] discloses that UE processes the feedback signal, Fig. 6, [0080]-[0083],  Feedback/Feedback content at length is described through paragraphs [0116]-[0133], Figs 12A, 12B, and 12C paragraphs [0129]-[0133] describe and disclose about no bundling ACK/NACK feedback, ACK/NACK equal bundling, and ACK/NACK tail bundling feedback respectively.  The paragraph [0051] discloses that SCI is mainly used for “feedback SCI”, The paragraph [0052] discloses that ACK/NACK, CSI, etc. are collectively referred to as feedback signals. The paragraph [0055] discloses the technique for performing feedback of ACK/NACK.  The paragraphs [0138]-[0140], and [0152] disclose the SCI payload length, and paragraph [0153] discloses the reducing the length of the SCI payload)
transmitting, by the first UE, the TX data to the second UE through the sidelink.  (Yasukawa, Fig. 2, [0053]-[0057] UE1, UE2)
(Yasukawa, [0002]-[0005], and [0009]-[0017])

Regarding Claim 2,	 (Original) The combination of Patel and Yasukawa disclose the method of claim 1, wherein the first UE sets the length of the feedback signal based on a target coverage of a service related to the TX data.  (Yasukawa, Fig. 2, first UE UE1, paragraph [0104], [0052] feedback signal, [0069], Fig. 11, [0115], [0132], [0145] target of the feedback/identify target of retransmission, Fig. 2, [0054], [0062], [0095] within coverage/coverage state)

Regarding Claim 4,	 (Original) The combination of Patel and Yasukawa disclose the method of claim 1, wherein the first UE sets the length of the feedback signal based (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, paragraph [0104], [0052] feedback signal)

Regarding Claim 5,	 (Original) The combination of Patel and Yasukawa disclose the method of claim 1, wherein the second UE obtains synchronization from a same synchronization reference of the first UE. (Patel, [0066] synchronization process, paragraph [0097] synchronization, Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, second UE UE2)
  
Regarding Claim 6,	 (Original) The combination of Patel and Yasukawa disclose the method of claim 1, wherein the length of the feedback signal is set in units of Orthogonal Frequency Division Multiplexing (OFDM) symbols.  (Patel, paragraph [0056] OFDM symbols, [0057], Yasukawa, [0052] feedback signal)

Regarding Claim 7,	 (Currently Amended) Patel discloses a first User Equipment (UE) supporting sidelink, the first UE comprising: (Patel, [0002], [0005] wireless communication and more specifically to low latency and device-to-device communication which is sidelink communication.  Figs. 1 and 2 disclose a wireless communication system, [0058] creating sidelinks among UEs for D2D communication Fig. 1, [0051] D2D communication, [0054] wireless communication links 126, which are referred to as sidelinks, Fig. 2, [0064] sidelink 210, Fig. 4, [0079] sidelink configured for low latency operation)
(Patel, UE has a transceiver which transmits and receives a radio signal)
a processor connected to the transceiver and controlling the transceiver, wherein the processor is configured to: (Patel, [0155]-[0156] processor which is connected to the transceiver)
obtain synchronization for the sidelink by controlling the transceiver, ; (Patel, [0011] instruction for receiving synchronization or discovery signal, [0066] synchronization process, paragraph [0097] synchronization)
Patel is not explicit about following:
configure transmit (TX) data to be transmitted to a second UE through the sidelink; 
set a length of a feedback signal for the TX data based on the TX data and transmit control information related to the length of the feedback signal to the second UE, wherein the feedback signal is Acknowledgement (ACK) signal and/or a Negative ACK (NACK) signal for the TX data; and 
transmit the TX data to the second UE through the sidelink by controlling the transceiver. 
However, Yasukawa discloses following:
configure transmit (TX) data to be transmitted to a second UE through the sidelink; (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, second UE UE2)
set a length of a feedback signal for the TX data based on the TX data and transmit control information related to the length of the feedback signal to the second UE, wherein the feedback signal is Acknowledgement (ACK) signal and/or a Negative (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, second UE UE2, Yasukawa discloses about feedback/feedback signal, ACK/NACK through various passages and figures and describes extensively. Fig. 4, [0071]-[0077] illustrates mapping of feedback SCI, Fig. 5, paragraph [0079] discloses that UE processes the feedback signal, Fig. 6, [0080]-[0083],  Feedback/Feedback content at length is described through paragraphs [0116]-[0133], Figs 12A, 12B, and 12C paragraphs [0129]-[0133] describe and disclose about no bundling ACK/NACK feedback, ACK/NACK equal bundling, and ACK/NACK tail bundling feedback respectively.  The paragraph [0051] discloses that SCI is mainly used for “feedback SCI”, The paragraph [0052] discloses that ACK/NACK, CSI, etc. are collectively referred to as feedback signals. The paragraph [0055] discloses the technique for performing feedback of ACK/NACK.  The paragraphs [0138]-[0140], and [0152] disclose the SCI payload length, and paragraph [0153] discloses the reducing the length of the SCI payload)
transmit the TX data to the second UE through the sidelink by controlling the transceiver.  (Yasukawa, Fig. 2, [0053]-[0057] UE1, UE2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Patel before the effective filing date of the claimed invention with that of Yasukawa so that configure transmit (TX) data to be transmitted to a second UE through the sidelink; set a length of a feedback signal for the TX data based on the TX data and transmit control information related to the length of the feedback signal to the second UE, wherein the feedback signal is Acknowledgement (ACK) signal and/or a Negative ACK (NACK) signal for the TX data; (Yasukawa, [0002]-[0005], and [0009]-[0017])

Regarding Claim 8,	 (Currently Amended) The combination of Patel and Yasukawa disclose the first UE of claim 7, wherein the first UE sets the length of the feedback signal based on a target coverage of a service related to the TX data. (Yasukawa, Fig. 2, first UE UE1, paragraph [0104], [0052] feedback signal, [0069], Fig. 11, [0115], [0132], [0145] target of the feedback/identify target of retransmission, Fig. 2, [0054], [0062], [0095] within coverage/coverage state)

Regarding Claim 10,	 (Currently Amended) The combination of Patel and Yasukawa disclose the first UE of claim 7, wherein the first UE sets the length of the feedback signal based on a number of transmission symbols for the TX data. (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, [0052] feedback signal, paragraph [0104])

Regarding Claim 11,	 (Currently Amended) The combination of Patel and Yasukawa disclose the first UE of claim 7, wherein the second UE obtains synchronization from a same synchronization reference of the first UE.  (Patel, paragraph [0097] synchronization, Yasukawa, Fig. 2, [0053]-[0057], First UE UE1 and second UE UE2)
 
Regarding Claim 12,	 (Currently Amended) The combination of Patel and Yasukawa disclose the first UE of claim 7, wherein the length of the feedback signal is set in units of Orthogonal Frequency Division Multiplexing (OFDM) symbols.  (Patel, paragraph [0056] OFDM symbols, [0057], Yasukawa, [0052] feedback signal)

6.	Claims 3, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., (International Publication Number: WO 2017/011079 A1), and Yasukawa et al., (Pub. No.: US 2017/0347394 A1), in view of (3GPP TSG-RAN WG2 Meeting #99, Berlin, Germany, 21st-25th August 2017, R2-1708511, Title: Consideration on short TTI based PC5 operation, Source: ZTE, Agenda item: 9.10.4., now onwads Document ZTE).

Regarding Claim 3,	 (Original) The combination of Patel and Yasukawa disclose the method of claim 1, wherein the first UE sets the length of the feedback signal, (Yasukawa, [0053]-[0057] first UE UE1, [0052] feedback signals, and ZTE, section 2.2.2. mode 3 and 4 page 6, PPPP)
Patel and Yasukawa are not explicit about following:
based on ProSe Priority Per Packet (PPPP) related to the TX data.
However, Document ZTE discloses following:
(Document ZTE, section 2, mode 3 and 4 page 6, PPPP)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Patel and Yasukawa prior to the effective filing date of the claimed invention with that of Document ZTE so that based on ProSe Priority Per Packet (PPPP) related to the TX data be included in the method.  The motivation to combine the teachings of Document ZTE would decrease the latency. (Document ZTE, whole document, Emphasis section 2.1 Background Overview)

Regarding Claim 9,	 (Currently Amended) The combination of Patel, Yasukawa, and Document ZTE disclose the first UE of claim 7, wherein the first UE sets the length of the feedback signal based on ProSe Priority Per Packet (PPPP) related to the TX data. (Yasukawa, Fig. 2, [0053]-[0057] first UE UE1, [0052] feedback signal, and Document ZTE, section 2, mode 3 and 4 page 6, PPPP)

Regarding Claim 13,	 (New) The combination of Patel, Yasukawa, and Document ZTE disclose the method of claim 1, wherein the first UE is configured to communicate with at least one of a wireless communication server, and/or an autonomous vehicle. (Patel, paragraph [0157] server, Yasukawa, Fig. 2, first UE UE1, [0244] server, Document ZTE, page 6 and 7, Mode 4: For the mode 4 UE autonomous resource allocation, Mode 3:  Vehicle UE, Observation 3)
 
Regarding Claim 14,	 (New) The combination of Patel, Yasukawa, and Document ZTE disclose the first UE of claim 7, wherein the transceiver is further configured to communicate with at least one of a wireless communication server, and/or an autonomous vehicle.   (Patel, paragraph [0157] server, Yasukawa, [0244] server, Document ZTE, page 6 and 7, Mode 4: For the mode 4 UE autonomous resource allocation, Mode 3:  Vehicle UE, Observation 3)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Lunttila et al., (International Publication Number: WO 2017/168039 A1).  The reference has related information to the application disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463